Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 18, 2019

                                     No. 04-19-00125-CV

                              EX PARTE A.X.L. JR., A CHILD,

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019FLK00214D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

                                        ORDER
       It appears from the record and the notice of appeal that Appellant is attempting to appeal
an order granting a petition for writ of habeas corpus under chapter 157 of the Family Code.
       A trial court’s order granting or denying a petition for writ of habeas corpus in a child
custody case is not an appealable order. Gray v. Rankin, 594 S.W.2d 409, 409 (Tex. 1980);
Nydegger v. Breig, 740 S.W.2d 551, 552 (Tex. App.—San Antonio 1987, no writ). Mandamus is
the proper remedy to compel enforcement of the right to possession of a child. Saucier v. Pena,
559 S.W.2d 654, 656 (Tex. 1977); Nydegger, 740 S.W.2d at 552.
       We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order why this appeal should not be dismissed for want of jurisdiction.
       All other appellate deadlines are SUSPENDED pending further order of this court.

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of April, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court